Title: To James Madison from Anthony Merry, 18 August 1806
From: Merry, Anthony
To: Madison, James



Sir,
Lancaster August 18th: 1806.

Vice Admiral Berkeley, who arrived lately at Halifax to succeed the late Sir Andrew Mitchel in the Command of His Majesty’s Ships and Vessels on that Station, has transmitted to me Five original Protections granted to Richard Man, Dennis Wheeler, James Vincent, John Smith and George Johnstone, as Citizens of the United States, who have been taken out of American Vessels by the Cleopatra and Milan Frigates belonging to that Station, and who, on their Examinations, which are annexed to the Protections, have confessed themselves to have been born British Subjects.
As these Documents, being all of a recent Date, afford a strong Proof of the Facility and small Expense with which Protections to Foreigners are still granted by the Collectors of the Customs in the Ports of the United States, notwithstanding that the Abuse in this Practice has given Occasion for such frequent Complaints on the Part of His Majesty’s Government, and has rendered more necessary the rigorous Exercise of His Majesty’s just Right of reclaiming His Subjects from foreign Service, the Exercise of which Right has, from the Distress and Hardships which it is alleged to have brought on the American Trade, produced Remonstrances on the Part of the Government of the United States and those Dicussions on this Subject which are now pending between them and His Majesty’s Government, it has appeared to me to be an indispensable, though a painful, Duty on my Part to trouble you on this Occasion by laying before you the inclosed Copies of the Protections and Examinations above alluded to.  I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant

Ant: Merry

